In an action to recover damages for personal injuries, the plaintiff appeals from an or*552der of the Supreme Court, Kings County (Ruchelsman, J.), dated March 22, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that she did not sustain a serious .injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants made a prima facie showing that the plaintiff did not sustain a serious injury as a result of the subject accident (see Insurance Law § 5102 [d]; Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Meely v 4 G’s Truck Renting Co., Inc., 16 AD3d 26 [2005]; Kearse v New York City Tr. Auth., 16 AD3d 45 [2005]). The plaintiff, in turn, failed to raise a triable issue of fact as to whether she sustained a serious injury (see Paul v Trerotola, 11 AD3d 441 [2004]; Grossman v Wright, 268 AD2d 79, 84 [2000]). Accordingly, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Adams, J.P., Cozier, Ritter and Skelos, JJ., concur.